On June 14, 1994, the Defendant was sentenced to a term of five (5) years in the Montana State Prison, on each count for Count I & II: Domestic Abuse, a Felony. Said sentences shall run consecutively with each other. It is the recommendation of the Court that the Defendant be considered for placement in a pre-release center after he *53has completed the required treatment programs at the Montana State Prison. It is also recommended that prior to becoming eligible for parole the Defendant shall complete a chemical addiction and anger management treatment program at the Montana State prison. The Defendant shall be designated a dangerous offender for the purposes of parole. Credit is given for time served in the amount of254 days.
Done in open Court this 19th day of August, 1994.
SIGNED this 17th day of October, 1994.
On August 19, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Lawrence Bliven for representing himself in this matter.